Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10/02/2019.
Claims 1-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-4 are directed to a method (i.e., a process) and claims 5-8 are directed to a system (i.e., a machine).  Accordingly, claims 1-8 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 5 includes limitations that recite an abstract idea.  Note that independent claim 5 is the system claim, while claim 1 covers a method claim.
Specifically, independent claim 5 recites:
A system for monitoring an epidemic disease in a piggery, comprising:
a parameter obtaining module, configured to obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air;
a piggery monitoring model establishment module, configured to establish a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input and the historical health state and the historical epidemic disease state as an output;
a first current stale determination module, configured to determine a first current state of the live pig according to the piggery monitoring model, where the first current state comprises a healthy state and an epidemic disease state; and
a monitoring module, configured to monitor a monitored piggery according to the first current state.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining whether an outbreak of an epidemic disease has occurred among pigs is a practice of husbandry and is a management and conservation practice of farm animals, which all relate to interactions between people and the farm animals.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because monitoring the amount of food pigs are eating, observing changes in the pig’s environment according to temperature, humidity and concentration of gas in the air are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-4 (similarly for dependent claims 6-8) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 (similarly to claim 5), these claims constitute: certain methods of organizing human activity” because determining whether an outbreak of an epidemic disease has occurred among pigs is a practice of husbandry and is a management and conservation practice of farm animals, which all relate to interactions between people and the farm animals.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because monitoring the amount of food pigs are eating, observing changes in the pig’s environment according to temperature, humidity and concentration of gas in the air are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
In relation to dependent claims 2-4 and 6-8, these claims merely recite determining steps such as determining food intake, environmental parameters, healthy state of the pigs and exceeding threshold to generate alarms to farmers.
2019 PEG: Step 2A - Prong Two: 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 5 (similar to claim 1), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for monitoring an epidemic disease in a piggery, comprising:
a parameter obtaining module, configured to obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
a piggery monitoring model establishment module, configured to establish a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input and the historical health state and the historical epidemic disease state as an output;
a first current stale determination module, configured to determine a first current state of the live pig according to the piggery monitoring model, where the first current state comprises a healthy state and an epidemic disease state; and
a monitoring module, configured to monitor a monitored piggery according to the first current state.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “a parameter obtaining module, configured to obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations, “a piggery monitoring model establishment module”, “a first current state determination module” and “a monitoring module”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claim 1 (similar to claim 5) does not have any additional elements.
For claims 6-8 (similar to claim 5), regarding the additional limitation “a current food intake amount obtaining unit”, “a current environmental parameter obtaining unit”, “second current state obtaining module” and “third current state obtaining module”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claims 6-8 (similar to claim 5), regarding the additional limitations, a, “first judgment unit”, “second judgment unit”, “first current state determination unit”, “third determining module”, “monitored piggery monitoring module”, “first alarm module”, “fourth determining module”, “an any piggery monitoring module” and “second alarm module”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-8 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-4 and analogous independent claim 5 with its dependent claims 6-8, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 5, regarding the additional limitations of the system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “a piggery monitoring model establishment module”, “a first current state determination module” and “a monitoring module”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “a parameter obtaining module, configured to obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air”, which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 5 and analogous independent claim 1 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-4 and analogous dependent claims 6-8, there is no additional elements.
In dependent claim 6-8 and analogous dependent claims , regarding the additional limitation of the “first judgment unit”, “second judgment unit”, “first current state determination unit”, “third determining module”, “monitored piggery monitoring module”, “first alarm module”, “fourth determining module”, “an any piggery monitoring module” and “second alarm module”,  which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claims 6-8 and analogous dependent claim 5, regarding the additional limitation “a current food intake amount obtaining unit”, “a current environmental parameter obtaining unit”, “second current state obtaining module” and “third current state obtaining module” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-8 are ineligible under 35 USC §101.

Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “parameter obtaining module”, “piggery monitoring model establishment module”, “first current state determination module”, “monitoring module”, “current food intake amount obtaining unit”, “first judgment unit”, “current environmental parameter obtaining unit”, “second judgment unit”, “first current state determination unit”, “second current state obtaining module”, “third determining module”, “monitored piggery monitoring module”, “first alarm module”, “third current state obtaining module”, “fourth determining module”, “any piggery monitoring module” and “second alarm module” , invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no descriptions of what the above modules and units actually are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The command terms, “parameter obtaining module”, “piggery monitoring model establishment module”, “first current state determination module”, “monitoring module”, “current food intake amount obtaining unit”, “first judgment unit”, “current environmental parameter obtaining unit”, “second judgment unit”, “first current state determination unit”, “second current state obtaining module”, “third determining module”, “monitored piggery monitoring module”, “first alarm module”, “third current state obtaining module”, “fourth determining module”, “any piggery monitoring module” and “second alarm module”, could not be located in the specification in any way used to determine what process, machine, manufacture, or composition of matter any of the above modules and units are determine or how to create any of the above modules and units. The specification does refer to the parameter obtaining module, piggery monitoring model establishment module, first current stale determination module, monitoring module, current food intake amount obtaining unit, second judgment unit, first current state determination unit, second current state obtaining module, third determining module, monitored piggery monitoring module, first alarm module, third current state obtaining module, fourth determining module, any piggery monitoring module and second alarm module, but there are no descriptions of what the above modules and units actually are. Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms, “parameter obtaining module”, “piggery monitoring model establishment module”, “first current state determination module”, “monitoring module”, “current food intake amount obtaining unit”, “first judgment unit”, “current environmental parameter obtaining unit”, “second judgment unit”, “first current state determination unit”, “second current state obtaining module”, “third determining module”, “monitored piggery monitoring module”, “first alarm module”, “third current state obtaining module”, “fourth determining module”, “any piggery monitoring module” and “second alarm module” in claims 5-8 invokes 35 U.S.C. 112 6th and thus is given the broadest reasonable interpretation provided in the specification for the disclosed structure. However, it is unclear from the specification what is being referred to regarding the “parameter obtaining module”, “piggery monitoring model establishment module”, “first current state determination module”, “monitoring module”, “current food intake amount obtaining unit”, “first judgment unit”, “current environmental parameter obtaining unit”, “second judgment unit”, “first current state determination unit”, “second current state obtaining module”, “third determining module”, “monitored piggery monitoring module”, “first alarm module”, “third current state obtaining module”, “fourth determining module”, “any piggery monitoring module” and “second alarm module”.  For example, it is unclear whether the system via “current food intake amount obtaining unit” is referring to hardware devices such as a feeding dispenser, a scale, or a computer software GUI used for inputting an amount of food. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (U.S. 2012/0294876 A1).
Regarding claim 1, Zimmerman discloses A method for monitoring an epidemic disease in a piggery (See disease monitoring (0007) such as a lung related disease (P0019) that create epidemics, when not diagnosed and quickly treated (P0006) including pigs [P0276] respiratory diseases in pigs including Porcine Respiratory Disease Complex (PRDC) and Porcine Reproductive and Respiratory Syndrome (PRRS) cause both direct production losses and unrecognized loss due to subclinical disease.), comprising:
obtaining a historical food intake amount (See Fig. 4, steps 440, 444, 450, where amount of feed or supplement dispensed is recorded as mentioned in P0095, P0098.), historical environmental parameters (See Fig. 1, [P0093] a monitoring system for metabolic gas emissions from animals (such as NDIR CH.sub.4 and CO.sub.2 analyzer 116 and data logger 118 of system 100 and Fig. 4, where gas emissions and concentrations over time is recorded as mentioned in P0094. Also, see P0133.), a historical health state (The database of recorded logs (P0096) allows looking up whether or not the animal has a treatable disease as mentioned in P0267. Also see prior vaccination records in Abstract.) and a historical epidemic disease state of a live pig (See P0064, where airborne transmission of respiratory disease, causing herd loss among infecting cattle and hogs construe an epidemic disease state of a live pig. Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.), wherein the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air (See [P0094, P0114] The system may include sensors to monitor animal head position when under the hood, wind speed, wind direction, air temperature, relative humidity, air flow rate through the air sampling pipe, and other sensors. In [P0019] the invention provide an implementation of an animal monitoring station that can measure methane emissions and/or emissions of carbon dioxide and/or other metabolic gases such as hydrogen and hydrogen sulfide. Additionally, the animal monitoring station may be used to diagnosis an animal as having (or potentially having) a disease/condition such as a lung-related disease and further may be used to selectively provide a nasal vaccination to particular animals.);
establishing a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input (See historical environmental parameters in [P0098] The gas concentration over time as measured in steps 470 and 476 may be recorded by data logger as shown at 450 concurrently with or prior to transfer to the nutrient supplement selection program module or programs at data analyzing station 490.) and the historical health state and the historical epidemic disease state as an output (See P0063-P0064, where health monitoring in relation with modifying a administered vaccine serves as historical health state and the historical epidemic disease state as an output.);
determining a first current state of the live pig according to the piggery monitoring model, where the first current slate comprises a healthy state and an epidemic disease state (See improves health of the animals via vaccinations P0019, P0098. Also, see taking current readings for the pig such as temperature and humidity mentioned in P0126.); and
monitoring a monitored piggery according to the first current state (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state.).
Regarding claim 2, Zimmerman discloses The method for monitoring an epidemic disease in a piggery according to claim 1, wherein the determining a first current state of the live pig according to the piggery monitoring model specifically comprises: obtaining a current food intake amount of the live pig within a period of time threshold range (See P0056, where animals’ weight, food consumption and water consumption are measured according to performance boundaries as a monitoring model set for a herd. The daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
determining whether the current food intake amount is in a downtrend within the tune threshold range to obtain a first determining result (Taught in P0056 as the daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
if the first determining result indicates that the current food intake amount is in the downtrend within the time threshold range obtaining current environmental parameters of the monitored piggery (See [P0058] the data analyzing station further operates to initiate a report on health, dry matter intake, or breeding status for the ruminant based on a comparison of the determined methane to a threshold methane value.);
determining whether the current environmental parameters and the historical environmental parameters are within an environmental-parameter similarity threshold range to obtain a second determining result (See how metabolic gas mass flux is detected as environmental parameters in P0144 and methane emissions also as an environment parameter in P0146. See P0011, where greenhouse gas (GHG) and methane established baseline data can be analyzed at the analyzing station for similarity thresholds.); and 
if the second determining result indicates that the current environmental parameters and the historical environmental parameters are within the environmental-parameter similarity threshold range, determining, by taking the current food intake amount and the current environmental parameters as an input, the first current state of the live pig according to the piggery monitoring model (See added supplements, diet change and pasture food in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.).
Regarding claim 3, Zimmerman discloses The method for monitoring an epidemic disease in a piggery according to claim 1, after monitoring the monitored piggery according to the first current state (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state.), further comprising:
obtaining a second current state of any live pig in the monitored piggery (Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.);
determining whether the second current state and the first current state are within a first current- state similarity threshold range to obtain a third determining result; if the third determining result indicates that the second current state and the first current state are within the first current-state similarity threshold range, determining that no epidemic disease occurs in the monitored piggery (See exemplary lung function as a current state fall below a threshold level in P0289.), and
if the third determining result indicates that the second current state and the first current state are not within the first current-state similarity threshold range, determining that an epidemic disease occurs in the monitored piggery and making an alarm to a farmer (See [P0279] When lung functioning is below some diagnostic threshold for the particular animal or breed of animal, the animal may be flagged as potentially having a respiratory disease or condition in the system database, in next reports to an operator, and/or in an alert transmitted to an operator.).
Regarding claim 4, Zimmerman discloses The method for monitoring an epidemic disease in a piggery according to claim 3, after determining that the epidemic disease occurs in the monitored piggery and making the alarm to the farmer (See alert sent to operator in P0279.), further comprising:
obtaining a third current state of a live pig in any piggery; determining whether the third current state and the first current state are within a second current- state similarity threshold range to obtain a fourth determining result (See added supplements, diet change and pasture food as forms of states in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.);

if the third current state and the first current state are within the second current-state similarity threshold range, determining that the epidemic disease does not occur in the any piggery (See P0168, P0203, where efficiency improvements and disease detection construe the epidemic disease does not occur.); and
if the third current state and the first current state are not within the second current-state similarity threshold range, determining that the epidemic disease occurs in the any piggery and making an alarm to the farmer (Taught in P0205-P0206, where predefined threshold changes of emissions fluxes are detected to cause an alarm. The diet change as a form of state in relation with methane to carbon dioxide ratios for a herd over time to illustrate how management of feed can be used to vary and control methane production shown in Fig. 12, P0152.).
Regarding claim 5, Zimmerman discloses A method for monitoring an epidemic disease in a piggery (See disease monitoring (0007) such as a lung related disease (P0019) that create epidemics, when not diagnosed and quickly treated (P0006) including pigs [P0276] respiratory diseases in pigs including Porcine Respiratory Disease Complex (PRDC) and Porcine Reproductive and Respiratory Syndrome (PRRS) cause both direct production losses and unrecognized loss due to subclinical disease.), comprising:
a parameter obtaining module (See Fig. 7A, and P0022, P0100,P0116, where software programs/modules run by computers/processors).), configured to obtain a historical food intake amount (See Fig. 4, steps 440, 444, 450, where amount of feed or supplement dispensed is recorded as mentioned in P0095, P0098.), historical environmental parameters (See Fig. 1, [P0093] a monitoring system for metabolic gas emissions from animals (such as NDIR CH.sub.4 and CO.sub.2 analyzer 116 and data logger 118 of system 100 and Fig. 4, where gas emissions and concentrations over time is recorded as mentioned in P0094. Also, see P0133.), a historical health state (The database of recorded logs (P0096) allows looking up whether or not the animal has a treatable disease as mentioned in P0267. Also see prior vaccination records in Abstract.) and a historical epidemic disease state of a live pig (See P0064, where airborne transmission of respiratory disease, causing herd loss among infecting cattle and hogs construe an epidemic disease state of a live pig. Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.), where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air (See [P0094, P0114] The system may include sensors to monitor animal head position when under the hood, wind speed, wind direction, air temperature, relative humidity, air flow rate through the air sampling pipe, and other sensors. In [P0019] the invention provide an implementation of an animal monitoring station that can measure methane emissions and/or emissions of carbon dioxide and/or other metabolic gases such as hydrogen and hydrogen sulfide. Additionally, the animal monitoring station may be used to diagnosis an animal as having (or potentially having) a disease/condition such as a lung-related disease and further may be used to selectively provide a nasal vaccination to particular animals.);
a piggery monitoring model establishment module, configured to establish a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input (See historical environmental parameters in [P0098] The gas concentration over time as measured in steps 470 and 476 may be recorded by data logger as shown at 450 concurrently with or prior to transfer to the nutrient supplement selection program module or programs at data analyzing station 490.) and the historical health state and the historical epidemic disease state as an output
 (See P0063-P0064, where health monitoring in relation with modifying a administered vaccine serves as historical health state and the historical epidemic disease state as an output.);
a first current stale determination module, configured to determine a first current state of the live
pig according to the piggery monitoring model, where the first current state comprises a healthy state and an epidemic disease state (See improves health of the animals via vaccinations P0019, P0098. Also, see taking current readings for the pig such as temperature and humidity mentioned in P0126.); and
a monitoring module, configured to monitor a monitored piggery according to the first current state (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state.).
Regarding claim 6, Zimmerman discloses The system for monitoring an epidemic-disease in a piggery according to claim 5, wherein the first current state determination module specifically comprises: a current food intake amount obtaining unit, configured to obtain a current food intake amount of the live pig within a period of time threshold range (See Fig. 7A, and P0022, P0100,P0116, where software programs/modules run by computers/processors. See P0056, where animals’ weight, food consumption and water consumption are measured according to performance boundaries as a monitoring model set for a herd. The daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
a first judgement unit, configured to determine whether the current food intake amount is in a downtrend within the time threshold range to obtain a first determining result (Taught in P0056 as the daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
a current environmental parameter obtaining unit, configured to obtain, if the first determining result indicates that the current food intake amount is in the downtrend within the time threshold range, current environmental parameters of the monitored piggery (See [P0058] the data analyzing station further operates to initiate a report on health, dry matter intake, or breeding status for the ruminant based on a comparison of the determined methane to a threshold methane value.);
a second judgment unit, configured to determine whether the current environmental parameters and the historical environmental parameters are within an environmental-parameter similarity threshold range to obtain a second determining result (See how metabolic gas mass flux is detected as environmental parameters in P0144 and methane emissions also as an environment parameter in P0146. See P0011, where greenhouse gas (GHG) and methane established baseline data can be analyzed at the analyzing station for similarity thresholds.); and 
a first current state determination unit, configured to determine, if the second determining result indicates that the current environmental parameters and the historical environmental parameters are within the environmental-parameter similarity threshold range, by taking the current food intake amount and the current environmental parameters as an input, the first current state of the live pig according to the piggery monitoring model (See added supplements, diet change and pasture food in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.).
Regarding claim 7, Zimmerman discloses The system for monitoring an epidemic disease in a piggery according to claim 3 (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state.), further comprising:
a second current slate obtaining module, configured to obtain a second current state of any live pig in the monitored piggery (Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.);
a third determining module, configured to determine whether the second current state and the first current state are within a first current-state similarity threshold range to obtain a third determining result (See exemplary lung function as a current state fall below a threshold level in P0289.); a monitored piggery monitoring module, configured to determine, if the third determining result indicates that the second current state and the first current state are within the first current-state similarity threshold range, that no epidemic disease occurs in the monitored piggery (See improves health of the animals via vaccinations P0019, P0098 construe no epidemic disease occurs.), and
a first alarm module, configured to determine, if the third determining result indicates that the second current-state and the first current state are not within the first current-state similarity threshold range, that an epidemic disease occurs in the monitored piggery and make an alarm to a farmer (See [P0279] When lung functioning is below some diagnostic threshold for the particular animal or breed of animal, the animal may be flagged as potentially having a respiratory disease or condition in the system database, in next reports to an operator, and/or in an alert transmitted to an operator.).
Regarding claim 8, Zimmerman discloses The system for monitoring an epidemic disease in a piggery according to claim 7, further comprising: a third current state obtaining module, configured to obtain a third current state of a live pig in any piggery (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state. Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.); a fourth determining module, configured to determine whether the third current state and the first current state are within a second current-slate similarity threshold range to obtain a fourth determining result (See added supplements, diet change and pasture food as forms of states in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.); and
an any piggery monitoring module, configured to determine, if the third current state and the first current state are within the second current-state similarity threshold range, that the epidemic disease does not occur m the any piggery (See P0168, P0203, where efficiency improvements and disease detection construe the epidemic disease does not occur.); and
a second alarm module, configured to determine, if the third current state and the first current state are not within the second current-state similarity threshold range, that the epidemic disease occurs in the any piggery and make an alarm to the farmer (Taught in P0205-P0206, where predefined threshold changes of emissions fluxes are detected to cause an alarm. The diet change as a form of state in relation with methane to carbon dioxide ratios for a herd over time to illustrate how management of feed can be used to vary and control methane production shown in Fig. 12, P0152.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/14/2022
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686